  8:19-cv-00562-RGK-PRSE Doc # 8 Filed: 06/05/20 Page 1 of 2 - Page ID # 54



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DE'ARIS R. TRICE,

                    Petitioner,                              8:19CV562

       vs.
                                                MEMORANDUM AND ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services;

                    Respondent.


       This matter is before the court on Petitioner’s correspondence which the court
liberally construes as a motion to appoint counsel. (Filing No. 7.) “[T]here is neither
a constitutional nor statutory right to counsel in habeas proceedings; instead,
[appointment] is committed to the discretion of the trial court.” McCall v. Benson,
114 F.3d 754, 756 (8th Cir. 1997). As a general rule, counsel will not be appointed
unless the case is unusually complex or the petitioner’s ability to investigate and
articulate the claims is unusually impaired or an evidentiary hearing is required. See,
e.g., Morris v. Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531 U.S.
984 (2000); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also Rule 8(c)
of the Rules Governing Section 2254 Cases in the United States District Courts
(requiring appointment of counsel if an evidentiary hearing is warranted). The court
has carefully reviewed the record and finds there is no need for the appointment of
counsel at this time.

      IT IS THEREFORE ORDERED that: Petitioner’s correspondence, construed
as a motion to appoint counsel (filing no. 7), is denied without prejudice to
reassertion.
8:19-cv-00562-RGK-PRSE Doc # 8 Filed: 06/05/20 Page 2 of 2 - Page ID # 55



   Dated this 5th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
